MILLS, Judge.
Davis seeks review of an order of the deputy commissioner finding an employer/employee relationship between her and Hunt and finding that Hunt had sustained an accident arising out of and in the course of her employment. However, the order determined the issue of compensability only, and the deputy commissioner reserved jurisdiction to determine the amount of benefits owing.
Hunt has filed a motion to dismiss this appeal because of Davis’ failure to post bond as required by Section 440.25(4)(c), Florida Statutes (1981). We decline to reach the question presented by Hunt’s motion because the order appealed from is nonfinal, and we are thus without jurisdiction. State, Department of Health and Rehabilitative Services v. Waters, 416 So.2d 903 (Fla. 1st DCA 1982). Accordingly, this appeal is dismissed on the Court’s motion, without prejudice to appeal in the event of a final order awarding benefits.
BOOTH and SHIVERS, JJ., concur.